Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 24-28 and 30-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0220840 A1 to Katz et al. in view of US 2009/0042631 A1 to Randhawa and further in view of US 2014/0148238 A1 (Razor Sports, Inc.) (Hereinafter 'Razor Sports').
Re claim 1, Katz teaches a betting apparatus, comprising: a lottery retailer computer (Title, Methods and Apparatus for Enhanced Interactive Game Play in Lottery and Gaming Environments. [0020] provides a summary that, “The methods and system described herein provide for an enhanced lottery style game with player interaction. The methods and systems may be referred to as iLotto as a short hand description for the description within this application. iLotto provides a system and method for multiplayer game and entertainment environment where players compete against each other to try to win money or prizes during the course of each game. In the preferred embodiment, the ultimate goal however is to hit drawn lotto numbers, such as the six numbers for a lottery draw.” Refer to additional discussion of the summary of the online, multi-user enhanced, competitive lottery invention of Katz in [0021]-[0060].) of or associated with a lottery retailer and located at a venue of the lottery retailer ([0124] describes that in one embodiment, " the game is played over a computer network (wired or wireless), or may be printed on paper or other support media such as when a player purchases a ticket from a business establishment (retail location, kiosk or other commercial location” (emphasis added))
wherein the lottery retailer computer further comprises: a processor (Fig. 16, [0156], a processor is coupled to one or more players participating via an electronic communication system wherein each player may participate using a cell phone), an input device, ([0156], a cell phone, PDA, or any portable wireless unit, wherein, “User input could typically be generated by a key pad, such as through a full sized key board or through a smaller sized remote input unit.”) wherein the input device further comprises: 
a transmitter ([0156], “a player may participate through a wireless device, such as a cell phone,” and, “the Internet may be used as a communication path, typically
coupling to a computer having a communication device, e.g., a modem, a microprocessor and associated storage.”) and 
an output device, wherein the output device further comprises: a printer ([0121] describes that a play slip can be printed responsive to an online ticket, wherein the play slip reflects automatically generated numbers or customer-selected numbers. ) 
wherein a reader reads information associated with, or assigned to, a lottery gaming account associated with a user in an in-person lottery ticket purchase transaction involving the user or the lottery gaming account ([0021] describes that when a player wishes to play a game, user identification information is received, wherein user identification information is also stored at a central system. [0033] discloses that a player may purchase a ticket in-store that is 
wherein the processor processes information for purchasing a lottery ticket associated with a lottery drawing or lottery game on or pursuant to the lottery gaming account for or on behalf of the user, and (Figs. 28A-28H diagram an “iLotto” embodiment, which [0020] and [0230] describe iLotto as an enhanced lottery drawing game that enables competition among users. [0231] describes that this invention is provided by a central system. [0237] describes that an illustrative iLotto embodiment comprises 5 or 6 numbers being drawn, wherein before each draw, each player selects the number they think will be chosen.) 
further wherein the processor generates a lottery ticket for printing via the printer, and further wherein the processor generates an electronic lottery ticket, which corresponds to the lottery ticket, wherein the printer prints the lottery ticket, (The Examiner notes that in for printing does not positively require the printer to print the ticket, but merely for a printer to be capable of printing the ticket. See also [0121] which recites optional printing of a ticket in conjunction with an online play of the game(s).)
an electronic forum, wherein the electronic forum provides video of the lottery drawing or lottery game (Fig. 28A-28H illustrates an “iLotto” embodiment of the invention comprising a virtual lottery drawing and accompanying live chat. As illustrated in these figures, the lottery drawing involves a sequential graphical depiction of a lottery draw revealing the selection of balls 9, 3, 35, 7, 14. [0243] notes that, “enhanced graphical displays and methods may be utilized to enhance player entertainment and enjoyment. For example, colored row and column bars can animate and enhance the number selection process. […] In one implementation, previously selected numbers be somehow graphically indicated” An enhanced, animated graphical display of a lottery draw meets the limitation of a video broadcast of the lottery drawing or game.)) 
wherein the transmitter transmits the electronic lottery ticket to a first communication device or to an email server associated with the user (Fig. 28A diagrams an illustrative iLotto GUI comprising an array of numbers No. 300 that can be selected by a player and an indication of a value associated with winning this game, No. 286. The Examiner is interpreting at least No’s. 286 and 300 of this GUI as an electronic lottery ticket.) and to a central processing computer, wherein the central processing computer is located separate and apart from, or remote from, the lottery retailer computer, (Fig. 21 diagrams that a game player server is updated with records indicating game play from game tickets occurred and 
further wherein the lottery retailer computer and the central processing computer store information regarding the lottery ticket or the electronic lottery ticket in the lottery gaming account (Figs. 20A-B diagram information stored that is associated with play at lottery retailer locations. See additionally [0022], [0033], [0096], [0163], [0180], [0183], and [0209] regarding which lottery ticket or electronic lottery ticket related information is stored in association with a players account and in what local and/or remote locations.)
and further wherein the processor or the betting apparatus stores information regarding the lottery ticket or the electronic lottery ticket in the lottery gaming account, ([0231] describes that for the iLotto embodiment, the central system receives user identification data and user selections and tracks whether a user’s selections match drawn numbers and ultimately result in an award.) 
wherein the central processing computer provides the electronic forum, wherein the electronic forum is displayed via a display of, the first communication device or a second communication device and further wherein the electronic forum provides or transmits a video broadcast or streaming video of the lottery drawing or lottery game to the first communication device or to the second communication device, ([0156] of Katz describes Fig. 16 which illustrates an overall system for use in the performance of the games of his disclosure, comprising a processor coupled to a plurality of players participating via an electronic communication system, wherein each player operates a wireless device such as a cell phone. Fig. 28A-28H illustrates an “iLotto” embodiment of the invention comprising a virtual lottery 
wherein the central processing computer is programmed to allow the user to place  a bet or to place any number of bets on an event which occurs, or on events which occur, during the lottery drawing or lottery game, (Figs. 28A-28H illustrate electronic chat forum 292 enabling five exemplary users to communicate during a graphically portrayed lottery drawing 300. Instructions 290 describe that before each draw, a user select a number he or she thinks will come up (which teaches placing a bet on an outcome(s)/event(s) that occur during the drawing/game.) See also [0235] which states that, “a chat function may be provided to permit player to player communication. Players can freely chat in the chat window during the course of the game. In one variation, players may play "mini competitions" against each other in the chat window. By way of example, one players could challenge one or more second players to games for their accumulated points.”) and
 further wherein the central processing computer receives information regarding a bet to be placed by or for the user on or regarding the lottery drawing or lottery game, wherein the information regarding the bet is transmitted from the first communication device or from the second communication device, and further wherein central processing computer or a distributed ledger and blockchain technology system processes information regarding an outcome of the bet on or regarding the lottery drawing or lottery game and determines if the bet is a winning bet or a losing bet, (The instructions illustrated in the GUI of Figs. 28A-28H display information regarding available bets and as shown are displayed during the graphically depicted lottery draw. Additionally, it is determined and displayed whether each bet for each stage of the lottery draw is a winner or not – see Fig. 28C where it is indicated that the player’s bet on “22” was 13 away from the drawn number 9 and Fig. 28H which displays that user “kelly20” had an overall win of $112 for the exemplary lottery game.)
and further wherein the central processing computer or the distributed ledger and blockchain technology system compares information regarding the lottery results with information contained on, for, or regarding, the lottery ticket and determines if the lottery ticket is a winning ticket or a losing ticket, and further wherein the central processing computer generates a lottery results message, and further wherein central processing ocmputer transmits the lottery results message to the first communication device or to the second communication device (Fig. 28H, kelly20 wins $112, which is indicated as the value of the illustrative 6 number draw lottery game that was conducted in preceding Figs. 28A-28G.) 
Although Katz teaches the same inventive concept substantially as claimed, wherein various embodiments and features of Katz involve wireless communications among components to enable the competitive, multi-user enhanced lottery system and method (See [0054], “A player could obtain a lottery product, either scratch-off or on-line directed to playing an electronic game, such as a game on the Internet or played through a telecommunication network, either wired or wireless.” See also [0124], which describes that lottery games may be smart card or other identification device bearing locally stored data.  Katz does not specifically contemplate the use of an RFID protocol wherein an input device comprises an RFID reader, and wherein the RFID reader reads information contained in an RFID tag associated with, or assigned to, a lottery gaming account associated with a user, and further wherein the processor processes the information read by the RFID reader and identifies the lottery gaming account associated with the user.
Randhawa is an analogous networked, web-based multiplayer lottery system and method, the relevance of which to the instant invention was discussed in the Non-Final Rejection of 04/30/2021, which is incorporated by reference herein. Randhawa teaches that it was known in the art in such a system and method:
wherein the input device further comprises: an RFID reader; ([0026] describes that, “In some embodiments, the player uses a player account identification device such as a card with a magnetic strip or bar code, an RFID tag or another device that can be scanned and identified by a scanner coupled to a ticket vending terminal. The player presents the player account identification device and a request for a ticket to a ticket vendor.” [0475] describes that, “A lottery operator may alternatively or additionally provide players with account identification devices such as: [0476] a key fob that contains a bar code, magnetic strip or a radio frequency identification (RFID) tag; [0477] an RFID device; [0479] any other card or device that may be identified by using a corresponding reader or scanner coupled to a ticket vending terminal 104 (FIG. 1).”)
wherein the RFID reader reads information contained in an RFID tag associated with, or assigned to, a lottery gaming account associated with a user, and further wherein the processor processes the information read by the RFID reader and identifies the lottery gaming account associated with the user, ([0026] describes that, “In some embodiments, the player uses a player account identification device such as a card with a magnetic strip or bar code, an RFID tag or another device that can be scanned and identified by a scanner coupled to a ticket vending terminal.)
It would have been obvious to one having ordinary skill in the art at the time of the invention that the analogous and compatible system and method of Katz, which admittedly can accommodate both online and in-store lottery ticket purchasing, and which also is admittedly capable of using a variety of different wireless technologies, could have used RFID communications as taught by Randhawa for identifying/authenticating the user in an 
Although Katz in view of Randhawa teach the same inventive concept substantially as claimed including the use of email and SMS to initiate lottery-related communications with the players and further including providing a user interface comprising a forum, Katz-Randhawa is silent as to whether a lottery ticket purchase confirmation message containing a link to the forum is output to the user terminal. 
Razor Sports discloses an analogous online betting apparatus that generates a bet purchase confirmation message. [0024] of Razor Sports describes outputting a confirmation message containing: information regarding the date and time of the bet, the amount of the bet, [0044] describes a confirmation message comprising betting event specific selections and wagers relating to the specific event, and wherein 'If the user is on site and the electronic communications device is equipped to do so, it then generates a ticket or other form of receipt confirming the user's selections and wagers', Fig. 5 #’s 505, 510, 511, [0049] and [0055], confirmation page, Fig. 2C, Transaction Confirmed Page 170). Razor sports also teaches providing a link back to a gaming user interface page subsequent to being provided a bet confirmation message – see Fig. 2A, after functions 26 and 27, “User selects numbers and number of drawings,” and “User selects a confirmation”, the user is provided an option “Play again?” in function 29 and if the user chooses ‘Yes’, “User returns to gaming page” in function 30. Also described in [0070] of Razor Sports, 'once the requested information on the 
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the system of Katz-Randhawa to include a bet confirmation message and a link to return to a gaming user interface page as taught by Razor Sports, wherein the gaming user interface page of Katz-Randhawa includes a forum, because it would be desirable for a user to receive a visible verification of the user’s betting choices and it would also be desirable to persuade the user to return to the main gaming user interface where the usercan further interact with the system. 
Re claim 21, refer to [0124] and [0160] of Katz regarding retail lottery computers and kiosks.
Re claims 24-25, It would have been an obvious matter of design choice as well as an issue of nonfunctional descriptive material (printed matter) what specific message, including a ticket purchase confirmation message, is transmitted in the system of Katz, which admittedly can push information to users over email and SMS, see again Katz [0129].
Re claim 26, [0029] of Katz discloses that his system facilitates and tracks a ‘number of plays for a particular player’. [0048] contemplates, for example, 50 plays by a player, or 100 plays. 
Re claim 27-28, refer to the rejection of claim 1 specifically regarding the art of Razor Sports and its relevance to the claimed invention.
players may play "mini competitions" against each other in the chat window. By way of example, one players could challenge one or more second players to games for their accumulated points.” This teaches providing information regarding private bets and available bets.
Re claim 32, Fig. 28B of Katz diagrams a UI comprising an electronic lottery ticket. 
Re claims 33-34, [0003] of Katz describes that lotteries are typically run by individual states or collectively by a plurality of states in the United States. The limitation “for effectuating a payment of a gaming fee…” is a statement of intended use of the apparatus and does not require a payment to actually be conducted. 
Re claim 35, Figs. 20A-20B of Katz also diagram information regarding lottery tickets purchased.
Re claim 36, Fig. 21 of Katz diagrams determining wins/losses at the game play server and transmitting this information to the user. 
Re claim 37-38, these claims are directed to an intended use of the apparatus of claim 1, that being recording a video clip and transmitting it to a user device. The Examiner notes that apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) The Examiner notes that [0052] of the Katz reference describes that game play may be utilized with a video broadcast from a home computer networked camera connected to the Internet. In light of the fact that Katz as combined with Randhawa and Razor Sports is structurally equivalent to the claimed invention, the Examiner finds the language of claims 37-38 to merely represent an intended manner of operating an apparatus, a statement of a conceived field of use or intended use of an apparatus, or functions that the apparatus is capable of but not necessarily required to perform.
Re claim 39, see Katz Fig. 20B illustrating an originator being various 7-11 stores or Ralph’s. The remainder of the claim limitations “processes information for making a payment of a sales commission…” is a statement of intended use of the apparatus that does not positively require payment to be made or require any specific structural adaptation lacking in the prior art of Katz-Randhawa-Razor Sports. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Randhawa and Razor Sports and further in view of US 2019/0130698 A1 to Simons.
Re claims 22-23, Although Katz in view of Randhawa and Razor Sports teach the same inventive concept substantially as claimed including enabling players to determine whether they have winning or losing tickets online, the Katz in view of Randhawa and Razor Sports combination does not go into detail as to whether distributed ledger and blockchain technology are used to determine if bets and tickets are winning or losing. 
.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Randhawa and Razor Sports and further in view of US 2016/0225230 A1 to Hill.
Re claim 29, Although Katz as modified by Randhawa and Razor Sports discloses the same inventive concept substantially as claimed, wherein lottery ticket purchases can be initiated online using a cellular phone as a player terminal, and Katz notes that limiting online lottery participation to people physically located within certain states’ boundaries is a problem desired to be solved ([0010]), the Katz-Randhawa-Razor Sports combination is silent as to whether user cellular phone devices comprise global positioning devices used to verify location of the user for this purpose. 
Hill is an analogous lottery winnings notification apparatus and method that teaches that it was known for cellular phones usable in such a system to comprise GPS devices (see Hill [0040] and [0044]). It would have been obvious to one having ordinary skill in the art at the time of the invention that the cellular phones of Katz-Randhawa-Razor Sports could have comprised GPS devices as taught by Hill without causing any unexpected results. An advantage to location determination for cell phone based ticket purchasing is provided by Randhawa, 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21-39 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715